The plaintiff in error was tried and convicted and sentenced in accordance with the verdict to serve a term of six months in the county jail and to pay a fine of five hundred dollars, on an information which charged the unlawful possession of intoxicating liquor with the intention of selling, bartering and furnishing the same in violation of law. The judgment and sentence was entered February 6, 1911. The proof on the part of the state in substance is to the effect that in serving a search warrant on February 6, 1910, against the defendant's place of business, a pool hall in the town of Big Cabin, there was found in his possession at his pool hall and in his smokehouse some beer and a drink called Beve, and a trunk full of whisky and four barrels of whisky. Also proof of the payment by the defendant of the special tax required of retail liquor dealers by the United States, covering the fiscal year from July, 1909, to July, 1910. There was no evidence offered on behalf of the defendant. The petition contains twenty-three assignments of error. The evidence in this case being conclusive of the guilt of the defendant of the offense charged, this court will not take the time to review the assignments of error further than to say that on the record before us the defendant had a fair trial and the verdict and judgment has our unqualified approval. The judgment of the county court of Craig county is affirmed and the cause remanded thereto forthwith, with direction to enforce its judgment and sentence therein.